Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

HYBRID HYDROGEN POWER MODULE

Examiner: Adam Arciero	SN: 17/675,303	Art Unit: 1727          June 13, 2022

DETAILED ACTION
The Application filed on February 18, 2022 has been received. Claims 18-47 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 21-31, 36 and 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Betts et al. (US 2011/0214930 A1).
As to Claims 18, 21-28, 30, 36, 39-43 and 45, Ovshinsky discloses an apparatus that can be used to power barges, tankers, trains or trucks (which reads on heavy-duty trucks); wherein the apparatus comprises a fuel cell and batteries that are integrated with power electronics to power an electric motor (Fig. 2, paragraphs [0007 and 0055-0063]). Ovshinsky does not specifically disclose wherein the apparatus comprises a plurality of fuel cells each with a DC-DC converter and the claimed power and voltages.
However, Betts et al. teaches of an apparatus to power an electric vehicle, comprising a fuel cell system and a battery system which are integrated with power electronics and a DC-DC converter to power an electric motor (Fig. 2-3). Betts doesn’t specifically disclose a plurality of fuel cell modules each having a DC-DC converter, however the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fuel cells modules each with a DC-DC converter and batteries to provide the claimed amount of power and voltage for powering a heavy-duty truck, because Betts teaches that a vehicle power system with increased efficiency is provided (paragraph [0092]). The system of modified Ovshinsky is intrinsically configured to boost an output voltage of each fuel cell and operable to compensate for phases and output differences between the fuel cell system and to enable a shared output to be regulated to provide the constant, high voltage DC electrical output, given that the structure of the claimed invention and the prior arts are the same. See MPEP 2112.
As to Claims 29, and 44, Ovshinsky discloses wherein the battery and fuel cell systems are connected in parallel which allows the integrated electronics to provide an electrical output to a single DC link voltage (Fig. 2 and paragraph [0058]).
As to Claims 31 and 46, Ovshinsky does not specifically disclose the claimed skid.
However, Betts teaches of a vehicle, comprising a frame (skid) for supporting and connecting the fuel cell, battery and power module to the vehicle (paragraphs [0005 and 0035]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Ovshinsky to comprise the claimed frame because Betts teaches that the fuel cell, battery and power control can be connected to a vehicle (paragraphs [0005 and 0035]).

Claim(s) 19 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Betts et al. (US 2011/0214930 A1) as applied to claims 18, 21-31, 36 and 39-46 above and in further view of Jung (US 2004/0018399 A1).
As to Claims 19 and modified Ovshinsky does not specifically disclose a cooling system for both the fuel cells and batteries.
However, Jung teaches of a hybrid fuel cell/battery vehicle, comprising a cooling system for both the fuel cell and the batteries (Abstract and paragraph [0016]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Ovshinsky to comprise the claimed cooling system because Jung teaches that the temperatures of the fuel cell and batteries can be controlled (paragraph [0016[).

Claim(s) 20 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Betts et al. (US 2011/0214930 A1) and Jung (US 2004/0018399 A1) as applied to claims 18-19, 21-31, 36-37 and 39-46 above and in further view of Janarthanam et al. (US 2015/0298538 A1).
As to Claims 20 and 38, modified Ovshinsky does not specifically disclose the claimed multi-zone radiator.
However, Janarthanam et al. teaches of a fuel cell/battery hybrid vehicle comprising a multi-zoned radiator for cooling the fuel cell and batteries, wherein the radiator is integrated with a fan and multiple coolant loops (Abstract, paragraphs [0002 and [0043-0048]). Janarthanam does not specifically disclose more than one fan, however, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fans for the number of zones, because Janarthanam teaches that a cooling system to provide adequate cooling for a hybrid fuel cell/battery vehicle is provided (paragraph [0060]).

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Betts et al. (US 2011/0214930 A1), Jung (US 2004/0018399 A1) and Hoshi et al. (JP 2005-329818 A).
As to Claims 33-35, Ovshinsky discloses an apparatus that can be used to power barges, tankers, trains or trucks (which reads on heavy-duty trucks); wherein the apparatus comprises a fuel cell and batteries that are integrated with power electronics to power an electric motor (Fig. 2, paragraphs [0007 and 0055-0063]). Ovshinsky does not specifically disclose wherein the apparatus comprises a plurality of fuel cells each with a DC-DC converter; the claimed cooling system and the claimed power and voltages.
However, Betts et al. teaches of an apparatus to power an electric vehicle, comprising a fuel cell system and a battery system which are integrated with power electronics and a DC-DC converter to power an electric motor (Fig. 2-3). Betts doesn’t specifically disclose a plurality of fuel cell modules each having a DC-DC converter, however the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fuel cells modules each with a DC-DC converter and batteries to provide the claimed amount of power and voltage for powering a heavy-duty truck, because Betts teaches that a vehicle power system with increased efficiency is provided (paragraph [0092]). The system of modified Ovshinsky is intrinsically configured to boost an output voltage of each fuel cell and operable to compensate for phases and output differences between the fuel cell system and to enable a shared output to be regulated to provide the constant, high voltage DC electrical output, given that the structure of the claimed invention and the prior arts are the same. See MPEP 2112.
However, Jung teaches of a hybrid fuel cell/battery vehicle, comprising a cooling system for both the fuel cell and the batteries (Abstract and paragraph [0016]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Ovshinsky to comprise the claimed cooling system because Jung teaches that the temperatures of the fuel cell and batteries can be controlled (paragraph [0016[). 
In addition, Hoshi et al. teaches of a vehicle, comprising a radiator 42 provided in a front face thereof (Fig. 2-3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the placement of the radiator for modified Ovshinsky to be in the front of the vehicle, because Hoshi teaches that the cooling system can efficiently function (Abstract).

Claim(s) 32 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Betts et al. (US 2011/0214930 A1) as applied to claims 18-19, 21-31, 36-37 and 39-46 above and in further view of Jung (US 2004/0018399 A1) and Hoshi et al. (JP 2005-329818 A).
As to Claim 47, modified Ovshinsky does not specifically disclose the claimed cooling system.
However, Jung teaches of a hybrid fuel cell/battery vehicle, comprising a cooling system for both the fuel cell and the batteries (Abstract and paragraph [0016]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Ovshinsky to comprise the claimed cooling system because Jung teaches that the temperatures of the fuel cell and batteries can be controlled (paragraph [0016[). 
In addition, Hoshi et al. teaches of a vehicle, comprising a radiator 42 provided in a front face thereof (Fig. 2-3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the placement of the radiator for modified Ovshinsky to be in the front of the vehicle, because Hoshi teaches that the cooling system can efficiently function (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727